Title: To Thomas Jefferson from James D. Barry, 25 June 1807
From: Barry, James D.
To: Jefferson, Thomas


                        
                            June 25. 07
                        
                        James D Barry presents his compliments to the President of the U.S. it has been his wish ever since he got
                            the ram to give him to some gentleman who would attend to propagatg. the breed which he thinks will be a useful one and
                            will suit the soil & Climate of this Country. it is with pleasure he sends him by the bearer, Knowing that there is no
                            person in this Country who would be more disposed or who has it more in his power to secure the breed than the
                        President—
                    